NUMBER 13-15-00393-CV

                             COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
___________________________________________________________

ANTHONY FREEMAN,                                                         Appellant,

                                         v.

LOUIS GARCIA, ET AL.,                              Appellees.
____________________________________________________________

              On Appeal from the 36th District Court
                     of Bee County, Texas.
____________________________________________________________

                        MEMORANDUM OPINION
      Before Chief Justice Valdez and Justices Rodriguez and Perkes
                    Memorandum Opinion Per Curiam

      Appellant, Anthony Freeman, attempted to perfect an appeal from a judgment

entered by the 36th District Court of Bee County, Texas, in cause number B-15-1014-CV-

C. Judgment in this cause was signed on May 26, 2015. Appellant filed a notice of

appeal on August 28, 2015.
       Texas Rule of Appellate Procedure 26.1 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the judgment is signed, unless a motion for

new trial is timely filed. TEX. R. APP. P. 26.1(a)(1). Where a timely motion for new trial

or motion to reinstate has been filed, notice of appeal shall be filed within ninety days

after the judgment is signed. TEX. R. APP. P. 26.1(a).

       Pursuant to Texas Rule of Appellate Procedure 26.1, appellant=s notice of appeal

was due on June 25, 2015, but was not filed until August 28, 2015. On August 31, 2015,

the Clerk of this Court notified appellant of this defect so that steps could be taken to

correct the defect, if it could be done. Appellant was advised that, if the defect was not

corrected within ten days from the date of receipt of this Court=s letter, the appeal would

be dismissed.

       Appellant responded by filing a docketing statement indicating the judgment being

appealed was signed on July 1, 2015, and his notice of appeal was mailed on July 22,

2015. The clerk of the trial court advises us that a final judgment was entered in this

cause on May 26, 2015, and there was no judgment entered on July 1, 2015.

       The Court, having examined and fully considered the documents on file, is of the

opinion that the appeal should be dismissed for want of jurisdiction. Accordingly, the

appeal is hereby DISMISSED FOR WANT OF JURISDICTION. See TEX. R. APP. P.

42.3(a).

                                                  PER CURIAM

Delivered and filed the
24th day of September, 2015.



                                              2